Citation Nr: 0923931	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars 
of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran contends that the examiner who conducted June 
2006 VA examination was not adequate.  The Veteran 
contends that the examiner focused on the Veteran's 
difficulties with alcohol to the exclusion of other 
discussion.  The record reflects that varying diagnoses, 
including PTSD, bipolar disorder, substance dependency, 
anxiety disorder, major depression, and personality 
disorders, were assigned.  VA providers noted that it was 
difficult to determine whether the Veteran's PTSD was 
related to his service or to his post-service employment 
as an emergency medical technician for 23 years.  
Development of evidence about the Veteran's employment 
and experiences therein is required.  This additional 
information may assist the clinicians to reconcile the 
varying diagnoses, and to determine, if PTSD is present, 
whether that disorder is etiologically related to the 
Veteran's military service experiences, or his post-
service employment.

The Veteran has stated that he is retired, based on years 
of service, and has indicated that he receives disability 
retirement income.  The Veteran should be asked to more 
specifically identify the "disability" retirement(s) 
and retirement income he has, and clinical records of the 
Veteran's disability retirement application(s) and 
evaluation(s), in addition to the development of 
information about the Veteran's employment, should be 
conducted.  



Accordingly, the case is REMANDED for the following 
action:

1.  The Veteran should identify the provider(s) 
who treated him for bipolar disorder, and those 
records should be obtained.  

2.  The Veteran should be asked if he receives 
benefits from the Social Security Administration.  
If relevant records are available, request such 
records.  

3.  The Veteran should be asked to identify his 
post-service employers.  The, the Veteran's 
employment clinical records should be requested.  

4.  The Veteran should be asked to identify 
available records about his employment, and 
termination thereof, when he became a 
"whistleblower," and the death threats he 
described in the statements of record.  

5.  Records of the Veteran's disability retirement 
should be requested from each system from which 
the Veteran has received or currently receives 
retirement pay, disability income, or other 
benefit.  

6.  The Veteran's VA clinical records from April 
2006 to the present should be obtained.  

7.  The Veteran should be afforded examination by 
a panel of two board-certified psychiatrists, who 
have not previously examined him.  The examination 
must be conducted in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th. ed. 
revised, 1994) (DSM-IV).  All appropriate studies, 
including PTSD subscales, are to be performed.

The claims files must be made available to the 
examiners for review in connection with the 
examination, including any pertinent retirement 
evaluation(s), disability evaluation(s), or 
employment administrative and clinical records 
obtained during Remand.  

The examiners should assign a diagnosis for each 
psychiatric disorder present.  For each of the 
varying diagnoses of record, to include PTSD, 
substance dependence, personality disorder(s), and 
bipolar disorder, the examiners should state 
whether the disorder is present.  If more than one 
psychiatric disorder is diagnosed, the examiners 
must reconcile all conflicting diagnoses, that is, 
explain why the diagnoses now assigned are more 
consistent with the record and current symptoms 
than the diagnoses previously assigned.  The panel 
report must address the following:

(a).  Does the veteran have PTSD?  
(b).  If a diagnosis of PTSD is assigned, the 
panel should determine whether the Veteran's 
current PTSD is at least as likely as not due to 
stressors which occurred during his military 
service.  If a diagnosis of PTSD is assigned, the 
examiners should address and reconcile the varying 
determinations of record as to the etiology of the 
current PTSD, to include the January 1994 opinion 
that the Veteran's stress was work-related, a 2006 
opinion that the Veteran did not meet the criteria 
for a diagnosis of PTSD, an October 2004 VA 
outpatient record which states that it is unclear 
whether stressors which are etiologically related 
to the Veteran's PTSD were incurred in service or 
post-service, and a March 2007 note that, as to 
PTSD, the Veteran reported initial trauma in 
military.  

The panel should provide one report which reflects 
the opinion of the panel.  A complete rationale 
for all opinions rendered must be provided.   

8.  After undertaking any other development deemed 
appropriate, the RO/AMC must readjudicate the issue 
on appeal.  If the benefit sought is not granted, 
the Veteran and his representative should be 
furnished with a supplemental statement of the case 
and afforded an opportunity to respond before the 
record is returned to the Board.

The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2008).


